DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 10/3/22, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent 10,025,544 by Brahma et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0219189 by Kitazaki et al., and further in view of U.S. patent application publication 2003/0214657 by Stringham, and further in view of U.S. patent 10,025,544 by Brahma et al.
2)	Claims 1-8 are taught in the same manner as described in the rejection of claims 9-16 below, respectively. 
3)	Regarding claim 9, Kitazaki teaches an apparatus (figure 1, item 100; an information processing apparatus) comprising: one or more processors (figure 12, item 1201; a CPU); and one or more memories (figure 12; paragraph 116; various memories) communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors, cause: determining, based on data for one or more multi-function peripheral (MFP) devices, availability data of at least one MFP device from the one or more MFP devices (figure 5; paragraphs 81 and 82; availability of plurality of MFPs is determined based upon various factors [user distance, MFP schedules, print speed, etc.]) that is located within a specified range of a mobile device (figure 9; paragraph 85; particular WiFi area a mobile device is currently in is the specified range); wherein the availability data includes a time range in which the at least one MFP device from the one or more MFP devices is available for use (figures 10 and 11; paragraphs 82 and 113; available time periods for output are determined); causing to display on the mobile device the availability data including the time range which the at least one MFP device from the one or more MFP devices is available for use (figures 10A-10E; various availability data is displayed, including “times available for scheduling a job” as detailed in paragraph 113).
	Kitazaki does not specifically teach determining, based on historical usage data, availability data of an MFP; and a time range with a start time and an end time (displayed times available for scheduling is disclosed but not specifically a start and end time).
	Brahma teaches determining, based on historical usage data, availability data of an MFP (column 2, lines 24-32; past usage can be used to predict suitable time slots [i.e. “availability”] of a particular printer).
	NOTE: Brahma could modify the availability determination of Kitazaki to incorporate past usage data.
	Kitazaki and Brahma are combinable because they are both from the printer scheduling field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Kitazaki with Brahma to add predicting availability based upon past usage.  The motivation for doing so would have been “to predict suitable time slots for scheduling larger print jobs” (column 2, lines 29-30).
	Stringham teaches a time range with a start time and an end time (figures 3 and 4; paragraph 30; a time period can be displayed in the form of a start time and an end time).
	NOTE:  The “time periods” (paragraph 82) of Kitazaki could be modified by Stringham to be expressed as a start and end time.
	Kitazaki and Stringham are combinable because they are both from the printer display field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Kitazaki with Stringham to add displaying a time period with a start time and an end time.  The motivation for doing so would have been so that displayed time periods are more specific. 
Therefore it would have been obvious to combine Kitazaki with Brahma and Stringham to obtain the invention of claim 9.
4)	Regarding claim 10, Kitazaki teaches the apparatus of Claim 9, wherein the availability data is further determined from one or more of job logs or queued data for the one or more MFP devices (paragraph 82; each MFP schedule is a metric used to determine availability).
5)	Regarding claim 11, Kitazaki (as combined with Brahma in the rejection of claim 9 above) teaches the apparatus of Claim 10, wherein the historical usage data describes past usage of the one or more MFP devices (Brahma, column 2, lines 24-32; past usage data is collected and utilized for availability prediction), wherein each of the job logs describes current jobs on a particular MFP device from the one or more MFP devices, and wherein the queued data describes pending jobs for the one or more MFP devices (paragraph 82; figure 8; schedule for each MFP contains current and queued jobs).
6)	Regarding claim 12, Kitazaki teaches the apparatus of Claim 9, wherein the availability data includes one or more of an identifier identifying the at least one MFP device from the one or more MFP devices, a distance between the at least one MFP device from the one or more MFP devices and the mobile device, or a location of the at least one MFP device from the one or more MFP devices (figures 10A-10E; identification, distance and location information [via a map] are part of the availability data displayed).
7)	Regarding claim 13, Kitazaki teaches the apparatus of Claim 9, wherein the availability data is determined also based on operational data of the one or more MFP devices, wherein the operational data indicates whether each MFP device from the one or more MFP devices is currently being operated (paragraph 82; figure 8; schedule for each MFP contains current and queued jobs).
8)	Regarding claim 14, Kitazaki teaches the apparatus of Claim 9, wherein a current location of the mobile device is received as part of an availability request submitted from the mobile device (paragraphs 25 and 89; figure 10A; mobile device location can be constantly updated as part of the availability communications).
9)	Regarding claim 15, Kitazaki teaches the apparatus of Claim 9, wherein a current location of the mobile device is received in response to detecting the mobile device being in proximity of the at least one MFP device from the one or more MFP devices (paragraph 25 and 85; location of mobile device is received based upon proximity to the WiFi network of particular MFPs).
10)	Regarding claim 16, Kitazaki teaches the apparatus of Claim 9, wherein the time range specifies a start time and an end time, wherein the end time is a time in the future and the start time is a current time or another time in the future that is earlier than the end time (paragraphs 80, 81 and 113; available start times and end times are calculated and may be displayed [figures 10A-10E]).
11)	Claims 17, 19 and 20 are taught in the same manner as described in the rejection of claims 9, 13 and 16 above, respectively.
12)	Claim 18, is taught in the same manner as described in the rejection of claims 10 and 11 above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672